


PENSION PROMISE AGREEMENT


This agreement is entered into as of August 2, 2010 by and between Twin Disc
International S.A., a limited liability company duly organized and existing
under the laws of Belgium, with its registered office at 54 Chaussée de Namur,
1400 Nivelles, Belgium (Enterprise number 0400 358 293 – RMP Nivelles) (the
“Company”) and Mr. Henri Claude FABRY, a Belgian citizen, residing at Avenue du
Parc 88, 4053 Embourg, Belgium (the “Beneficiary”).




SUBJECT


The purpose of this agreement is to grant a complementary pension capital to the
Beneficiary, as a reward for the services he has and will perform for the
Company in the capacity of a member of the Management Committee and as a
Director.


The Company will only pay out the complementary pension capital when the
conditions below are fulfilled.




AGREEMENT




Article 1.


1.1
In case of life of the Beneficiary at the age of 65 and when resigning from all
his functions in the Company to go on retirement, the Company will pay the
Beneficiary a complementary pension as a one-time capital of €10,000.



1.2
If the Beneficiary, in accordance with the legal provisions, resigns his
functions in the Company prior to the age of 65 and goes on early retirement,
the complementary pension capital provided in article 1.1 of the present
agreement will be decreased on an actuarial basis.



1.3
If the Beneficiary continues his activities within the Company after the age of
65, an annual interest credit of 3.75% will be applied to the complementary
pension capital provided in article 1.1 of the present agreement, on the
anniversary of the Beneficiary’s birth each year until the Beneficiary reaches
the age of 70. No additional interest will accrue beyond the Beneficiary’s age
of 70.



1.4
The complementary pension capital will be paid within 30 days after the date of
the Beneficiary’s resignation.











Article 2.


2.1
In case of decease of the Beneficiary prior to the disposal of the complementary
pension capital provided in article 1, a capital of €10,000 will be paid to his
surviving partner, or by lack thereof to his legal heirs.



2.2
The capital mentioned in article 2.1 of the present agreement is only due if the
Beneficiary was still a member of the Management Committee and/or a Director of
the Company at the moment of decease.





Article 3.


All entitlements provided in the present agreement will only arise if the
functions of the Beneficiary are not terminated by the Company due to a serious
breach by the Beneficiary of the rules stated in the rules of association and/or
in the Belgian Company Code.




Article 4.


All payments mentioned in this agreement will be decreased with the legally
obligatory social and fiscal deductions at the time of payout.






Drafted in two originals on August 2, 2010.  Both parties confirm to have
received one signed copy.




The
Company:                                                                       The
Beneficiary:


Twin Disc International
S.A.                                                                Henri-Claude
Fabry








________________________                                                                _______________________________









 
 

--------------------------------------------------------------------------------

 
